DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/21/2021 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 5/21/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1-2, 4-16, 19-20, 22 and 41 are pending. Claims 22 and 41 are withdrawn. Claims 1, 4, 7 and 15 have been amended. Claims 1-2, 4-16 and 19-20 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.




Information Disclosure Statement


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rhiannon I. D’Agostin on February 23, 2022. 

The application has been amended as follows: 

Cancel claims 22 and 41. 
Reason for Allowance
The following is an examiner’s statement for reasons for allowance: 
Although Bhatia’2001 does describe micropatterned hepatocyte co-cultures with specific embodiments to both serum containing and serum-free culture mediums, Bhatia’2001 does not expressly describe the specific co-culturing steps of the instant claim set, wherein steps (4) and (5) are alternative at least twice. Furthermore, Bhatia’2006 in view of McVay were also cited to make a prima facie case of obviousness that one of ordinary skill in the art would have combined 
Thus, the claims 1-2, 4-16 and 19-20 submitted on 9/21/2021 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Alexander Nicol
                                                                                                                                 Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633